Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend Claims 1 and 13 from the claim set of January 13, 2022 as follows:


Amend Claim 1, Line 16 to read:

…and wherein [[said]] a second evaporator (EV2) has a first geothermal liquid flow (B2)…


Claim 13. (Currently Amended) The system (100) according to claim 1 wherein said second pre-heater (PRE2) has a fraction of [[the]] geothermal liquid (S5) exiting from said second pre-heater (PRE2) and wherein a fraction of geothermal liquid (S6) is exiting from [[the]] a further pre-heater (PRE1B) and is sent to reinjection wells.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a first geothermal liquid flow exiting from a second evaporator mixing with a second geothermal liquid flow exiting from a liquid-vapor separator in order to preheat an organic working fluid in a first preheater, in conjunction with the rest of the structure of Claim 1. Bronicki, Hadianto, and Kaplan teach a mixture of geothermal flows downstream of heat exchangers, but not in the manner recited. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, January 20, 2022